Title: From Thomas Jefferson to Thomas Sully, 17 April 1821
From: Jefferson, Thomas
To: Sully, Thomas


Dear Sir

              Monticello
Apr. 17. 21.
I have duly recieved your favor of the 5th & also the half dozen cups which you have been so kind as to have forwarded to me, for which accept my thanks. Ellen will express to you herself her obligations for what was addressed to her. I am this day writing to Paris for some books and gladly place among them the Recueil of M. Durand, which I presume was published there. for the Pompeiana I shall depend on our own bookstores. accept my sincere wishes for your happiness and success in all your undertakings and the assurance of my friendly esteem & respect.Th: Jefferson